                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                       LONDON

CRIMINAL ACTION NO. 6:05-51

UNITED STATES OF AMERICA,                                                         PLAINTIFF


v.                                          ORDER


TRAVIS CLELL KEITH,                                                          DEFENDANT

                                       ***********

     This matter is before the Court on a recommended disposition in which the magistrate

judge makes certain recommendations regarding the defendant’s admitted violations of the

terms of his supervised release (DE 93). No party has filed objections to the

recommendation, and the defendant has waived his right to appear before the district judge

to make a statement and present mitigating information.

        Accordingly, the Court hereby ORDERS as follows:

     1) the recommended disposition (DE 93) is ADOPTED as the Court’s opinion;

     2) the Court will enter a judgment consistent with the recommendation; and

     3) the sentencing hearing currently scheduled for December 19, 2019 is CANCELED.

            Dated December 5, 2019
